DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 01 February 2022 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01 February 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 06 July 2020 and 22 March 2021, have been considered.

Drawings
The drawings received on 06 July 2020 are accepted.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashi et al. (US 7,490,921).
With respect to claim 1, Hashi discloses a cleaning device, comprising: 
a suction port (Fig. 12A, element 23) configured to face a nozzle plate (Fig. 12A, element 13b) of a liquid discharge head (Fig. 12A, element 11) with a predetermined gap (Column 6, lines 47-56, i.e. thickness of the nozzle guard) between the suction port and the nozzle plate; 
a guide (Fig. 12A, element 71a, 71b, i.e. vertical wall portions) configured to face a cover mask (Fig. 12A, element 14) of the liquid discharge head when the suction port faces the nozzle plate, the cover mask covering a periphery 
an urging member (Fig. 12A, element 72) configured to press the guide toward the cover mask (Column 12, lines 4-25).
The examiner notes to applicant that the limitations concerning how the guide is moved are broad in scope and would have been obvious to one of ordinary skill in the art in view of Hashi as applied above.
With respect to claim 2, Hashi discloses a stopper (Fig. 12A, element 70) configured to limit movement (Fig. 12A, element 70, i.e. bottom surface) of the guide (Fig. 12A, element 71a, 71b, i.e. vertical wall portions) in the direction (Fig. 12A, i.e. arrow down) away from the cover mask (Fig. 12A, element 14), wherein the guide comprises a protrusion (Fig. 12A, element 73), and the stopper comprises an opening (Fig. 12A, element 70, i.e. space within the walls) for accepting the protrusion.
With respect to claim 3, Hashi discloses the stopper (Fig. 12A, element 70) comprises a hole (Fig. 12A, element 70, i.e. space within the walls) in which the protrusion (Fig. 12A, element 73) fits.
With respect to claim 4, Hashi discloses the guide (Fig. 12A, element 71a, 71b) is configured to move (Fig. 8, element 42: Column 9, lines35-40) along a surface (Fig. 8, i.e. arrows) of the cover mask (Fig. 12A, element 14) while the predetermined gap is maintained (Column 6, lines 47-56, i.e. thickness of the nozzle guard).
With respect to claim 5, Hashi discloses a collection bottle (Column 9, lines 40-53) fluidly connected to the suction port (Fig. 12A, element 23).

With respect to claim 7, Hashi discloses the guide (Fig. 12A, element 71a, 71b, i.e. vertical wall portions) is configured to engage the cover mask (Fig. 12A, element 14) and position the suction port (Fig. 12A, element 23) with respect to the nozzle plate (Fig. 12A, element 13b).
With respect to claim 8, Hashi discloses a wiping blade (Fig. 18, element 93) configured to wipe (Column 14, lines 38-47) the cover mask (Fig. 12A, element 14).
With respect to claim 9, Hashi discloses a holder (Fig. 18, element 86) configured to hold the wiping blade (Fig. 18, element 93); a holding member (Fig. 18, element 85) holding the holder and including the suction port (Fig. 18, element 90); a suction pump fluidly connected to the suction port (Column 14, lines 30-35); and a collection container configured to collect liquid received via the suction port (Column 9, lines 51-53).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/08/2022